IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00137-CV

2008 CHEVROLET CORVETTE,
VIN#1G1YY36W585105455,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 51,223


                                       ORDER


      James Tyron Riggs’s motion for rehearing was received and filed on April 4,

2016. It was sent under a cover letter dated March 28, 2016. Riggs’s motion, however,

was due March 25, 2016. See TEX. R. APP. P 49.1. Accordingly, Riggs’s motion for

rehearing is dismissed for want of jurisdiction.
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed April 14, 2016




2008 Chevrolet Corvette v. State                                                        Page 2